           Case 1:20-cv-04725-JMF Document 32 Filed 04/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
PARAGON DIGITAL LIFESTYLE, INC.,

                                   Plaintiff,                   Case No.: 1:20-cv-04725

                 v.                                             MODEL CONFIDENTIALITY
                                                                STIPULATION AND PROPOSED
ADAPTIVE MICRO-WARE, INC.                                       PROTECTIVE ORDER

                                    Defendant.
------------------------------------------------------------X


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and
the Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is
hereby

        ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the parties in connection with the pre-trial phase of
this action:

        1.     Counsel for any party may designate any document or information, in whole or
in part, as confidential if counsel determines, in good faith, that such designation is necessary
to protect the interests of the client in information that is proprietary, a trade secret or
otherwise sensitive non-public information. Information and documents designated by a
party as confidential will be stamped "CONFIDENTIAL."

       2.     The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

        3.     In the event a party challenges another party's designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a
resolution, the challenging party may seek resolution by the Court. Nothing in this Protective
Order constitutes an admission by any party that Confidential Information disclosed in this
case is relevant or admissible. Each party reserves the right to object to the use or
admissibility of the Confidential Information.

     4.     The parties should meet and confer if any production requires a designation of
"For Attorneys' or Experts' Eyes Only." All other documents designated as
"CONFIDENTIAL" shall not be disclosed to any person, except:

                 a.       The requesting party and counsel, including in-house counsel;



                                                        1
         Case 1:20-cv-04725-JMF Document 32 Filed 04/13/21 Page 2 of 4




               b.     Employees of such counsel assigned to and necessary to assist in the
       litigation;

              c.      Consultants or experts assisting in the prosecution or defense of the
       matter, to the extent deemed necessary by counsel; and

             d.      The Court (including the mediator, or other person having access to any
       Confidential Information by virtue of his or her position with the Court).

      5.      Prior to disclosing or displaying the Confidential Information to any person,
counsel must:

            a.        Inform the person of the confidential nature of the information or
       documents;

              b.     Inform the person that this Court has enjoined the use of the
       information or documents by him/her for any purpose other than this litigation and
       has enjoined the disclosure of the information or documents to any other person; and

              c.      Require each such person to sign an agreement to be bound by this
       Order in the form attached as Exhibit A.

       6.     The disclosure of a document or information without designating it as
"Confidential" shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this Stipulation
and Order.

        7.      Any Personally Identifying Information ("PII) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure
and confidential and shared only with authorized individuals in a secure manner. The
producing party may specify the minimal level of protection expected in the storage and
transfer of its information. In the event the party who received PII experiences a data breach,
it shall immediately notify the producing party of same and cooperate with the producing
party to address and remedy the breach. Nothing herein shall preclude the producing party
from asserting legal claims or constitute a waiver of legal rights and defenses in the event of
litigation arising out of the receiving party's failure to appropriately protect PII from
unauthorized disclosure.

        8.     Pursuant to Federal Rule of Evidence 502, the production of privileged or
work-product protected documents or communications, electronically stored information
("ESI") or information, whether inadvertent or otherwise, shall not constitute a waiver of the
privilege or protection from discovery in this case or in any other federal or state proceeding.
This Order shall be interpreted to provide the maximum protection allowed by Federal Rule
of Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a party's
right to conduct a review of documents, ESI or information (including metadata) for

                                               2
                   Case 1:20-cv-04725-JMF Document 32 Filed 04/13/21 Page 3 of 4




        relevance, responsiveness and/or segregation of privileged and/or protected information
        before production.

                9.      Notwithstanding the designation of information as "Confidential" in discovery,
        there is no presumption that such information shall be filed with the Court under seal. The
        parties shall follow the Court's procedures for requests for filing under seal.

               10.     At the conclusion of litigation, Confidential Information and any copies
        thereof shall be promptly (and in no event later than 30 days after entry of final judgment no
        longer subject to further appeal) returned to the producing party or certified as destroyed,
        except that the parties' counsel shall be permitted to retain their working files on the
        condition that those files will remain protected.

               11.    Nothing herein shall preclude the parties from disclosing material designated
        to be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

        SO STIPULATED AND AGREED.

        Dated: New York, New York
               April 13, 2021, 2021


          HANAMIRIAN LAW FIRM, P.C.                          MORITT HOCK & HAMROFF LLP


          By: s/ John M. Hanamirian                          By:     s/ Alexander Litt
              John M. Hanamirian, Esq.                             Alexander Litt
                                                                   James P. Chou
          40 E. Main Street
          Moorestown, NJ 08057                               1407 Broadway, Suite 3900
          (215) 660-0000                                     New York, New York 10018
          jmh@hanamirian.com                                 (212) 239-2000
                                                             alitt@moritthock.com
          Attorneys For Defendant - Adaptive Micro-
          Ware, Inc.                                         Attorneys for Plaintiff - Paragon Digital
This stipulation binds the parties to treat as confidential the   Lifestyle, Inc
documents so classified. This Court, however, has not
reviewed the documents referenced herein; therefore, by so        The Clerk of Court is directed to terminate ECF No. 31.
ordering this stipulation, the Court makes no finding as to        SO ORDERED,
whether the documents are confidential. That finding will
be made, if ever, upon a document-by-document review
pursuant to the procedures set forth in the Court’s
Individual Rules and Practices and subject to the                  _________________________
presumption in favor of public access to “judicial
documents.” See generally Lugosch v. Pyramid Co. of                JESSE M. FURMAN
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that             United States District Judge
end, the Court does not “so order” any provision to the            April 13, 2021
extent that it purports to authorize the parties to file
documents under seal without a prior court order. See New
York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605          3
(JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).
         Case 1:20-cv-04725-JMF Document 32 Filed 04/13/21 Page 4 of 4




                                             Exhibit A

                                             Agreement

       I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as confidential. I
have been informed that any such documents or information labeled "CONFIDENTIAL" are
confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than
this litigation.



DATED:



____________________________
Signed in the presence of:



____________________________
(Attorney)




                                              4
